This case was heard upon bill and the amended answers and oral evidence.
The power of a court of chancery to control a municipal corporation in order to prevent any abuse of its powers or any perversion of its funds is too well established to admit of any doubt, and that the application for its exercise may be made by tax-payers, as well as by the English practice of an information by the Attorney General, is also well supported by authority. That the power should be cautiously exercised need hardly be observed; but the existence of the jurisdiction may be very necessary to protect the rights of a minority of tax-payers against the illegal acts of a majority.
And the power to compel the parties to repay the money and to restore the former condition of things is as essential as the power to enjoin an appropriation or payment of money, otherwise the corporation, by speedy action and payment, might anticipate and defeat the relief to which the complainants are entitled.
And it is also well settled that the parties may resort to evidence ab extra to show the true object and intent of the municipal action.
And from the answers and the oral evidence it is well established that the purchase was not for any of those purposes for which the city may lawfully purchase, but was primarily, if not solely, for the purpose of enabling the city to obtain a control of certain property, and to make use of it in settling a lawsuit with one of its citizens.
Another point was made by the counsel for the complainants, that as the city made the purchase from the aldermen, they were judges in their own case of the price they were to have; and that by analogy to the case of a trustee the purchase should be set aside. But it is not now necessary to decide that question.
We think we ought to say that there is in the present case no charge or ground of suspicion of any personal dishonesty, or that any members of the city government have in any way whatever made any personal profit out of the transaction. See AttorneyGeneral v. Aspinall, 1 Keen, 513; 2 Myl.  C. 613; Attorney *Page 6 General v. Wilson, 9 Sim. 30, 526; 1 Craig  Ph. 1, and cases cited in Dillon on Municip. Corp. §§ 730-736.
We think, therefore, relief should be granted.